Citation Nr: 0205332	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Leiberman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and Sgt. S.H.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946, October 1946 to September 1947 and December 1948 to 
November 1966.  He died in September 1995.  The appellant is 
his surviving spouse.

In a February 1996 decision by the Indianapolis, Indiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO denied service connection for the cause of the 
veteran's death.  The appellant appealed this decision to the 
Board of Veterans' Appeals (Board).  In August 1999, the 
Board denied service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, pursuant to a Joint Motion for Remand, the 
Court ordered that the Board decision denying service 
connection for the cause of the veteran's death be vacated 
and the matter remanded for readjudication in light of the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in September 1995, at age 79.  The death 
certificate listed the causes of death as pseudomonas 
septicemia, due to or as a consequence of infra-abdominal 
sepsis, adult respiratory distress syndrome and respiratory 
failure.  Other significant conditions that contributed to 
death included congestive heart failure, aortic stenosis and 
coronary artery disease.

3.  At the time of death, service connection was in effect 
for thrombophlebitis of the left leg, residuals of 
thrombophlebitis of the right leg with enlargement and 
pigmentation, epidermophytosis of the feet with 
onychomycosis, hiatus hernia with history of duodenal ulcer, 
chronic allergic vasomotor rhinitis, malaria, and 
osteoarthritis of the spine.  He was assigned a combined 
rating of 70 percent effective in October 1970.

4.  The veteran's fatal pseudomonas syndrome and respiratory 
failure is related to his service-connected deep venous 
thrombophlebitis.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, a disease or 
injury of service origin contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As outlined in the introductory paragraph of this decision, 
pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims in February 2001 vacated 
the Board's August 1999 decision denying service connection 
for the cause of the veteran's death based on the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  To 
implement the provisions of this liberalizing law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Following the Court's February 2001 order vacating the 
Board's August 1999 decision, additional medical evidence was 
submitted to the Board regarding the issue on appeal.  
Accordingly, the Board is satisfied that the facts relevant 
to this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  This 
is especially so when considering the favorable decision that 
follows.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Background

The Board has reviewed the voluminous medical and lay 
evidence of record, but will confine the discussion to the 
evidence that relates to the issue of whether the veteran's 
service-connected disabilities are related to his death.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service medical records show that he was found 
to be medically unfit for further military service in October 
1966 due, in pertinent part, to venous insufficiency, 
chronic, right lower leg, secondary to old thrombophlebitis, 
with minimal objective skin stasis chances, symptomatic 
despite elastic support; and, pulmonary emboli, multiple, 
secondary to diagnosis #1, suspected, not proven, requiring 
chronic anticoagulation therapy.  The veteran's medication 
included Coumadin which he began taking in service, and 
Prednisone which he began taking in June 1989 for polymyalgia 
rheumatica (diagnosed in May 1989).

The veteran died in September 1995.  His death certificate 
lists the immediate cause of death as pseudomonas due to 
infra-abdominal sepsis, adult respiratory distress syndrome 
and respiratory failure.  Other significant conditions that 
contributed to death were congestive heart failure, aortic 
stenosis and coronary artery disease.  An autopsy was not 
performed.  

At the time of the veteran's death, he was service-connected 
for:  thrombophlebitis of the left leg, residuals of 
thrombophlebitis of the right leg with enlargement and 
pigmentation, epidermophytosis of the feet with 
onychomycosis, hiatus hernia and history of duodenal ulcer, 
chronic allergic vasomotor rhinitis, malaria, and 
osteoarthritis of the spine.  He was assigned a combined 
rating of 70 percent, effective in October 1970.

On record is an April 1996 statement from the veteran's 
treating physician, Gary M. Ayres, M.D., who noted that the 
veteran died of sepsis and had been treated with Coumadin for 
a history of chronic deep venous thrombosis involving his 
lower extremities.  He also noted that the veteran had 
rheumatoid arthritis and was debilitated from atherosclerotic 
disease.  He opined that "all of this contributed to [the 
veteran's] death."  

Also on record is an opinion by a VA physician in December 
1997 who, after reviewing the veteran's medical records, 
concluded by stating that he could "see no direct causal 
affect of [the veteran's] demise which [could] be traced to 
any of his service-connected conditions."  He said that he 
saw "no evidence which would support the claim that Coumadin 
therapy in anyway lead to the [veteran's] demise," reasoning 
that the veteran's final terminal outcome stemmed primarily 
from infection due to intra-abdominal sepsis for which he had 
'no active duty service-connections.'"  He went on to say 
that there was no evidence of uncontrolled bleeding either 
during the surgical procedure or thereafter which could be 
expected due to the Coumadin effect.  He also noted that the 
veteran had been treated with prednisone prior to developing 
his jejunal diverticulum rupture due to prednisone and that 
while it was possible for high does prednisone therapy to 
cause gastric ulceration and perforation due to local anti-
inflammatory affects, "it [was] unclear that any evidence 
would support the claim of jejunal diverticulum rupture due 
to prednisone." 

In October 2001, the veteran's attorney arranged for the 
veteran's records, including post-service medical records, 
rating decisions, physician statements and medical literature 
review, to be reviewed by Craig N. Bash, M.D., a neuro-
radiologist.  Based on his record review, Dr. Bash concluded 
that the veteran's pseudomonas sepsis was caused by his 
service-connected deep venous thrombosis (DVT) and that his 
service-connected medications of Coumadin and/or NSAID's 
induced his intra-abdominal abscess/sepsis.  He went on to 
opine that the veteran's pseudomonas sepsis and his intra-
abdominal abscess contributed directly and significantly to 
his demise.  He said that the veteran's sepsis was caused by 
his service-connected DVT induced chronic leg ulcers or due 
to his service-connected medication (Coumadin and/or NSAID) 
and cited to medical text to support his opinion.  He also 
provided the following rationale:

The [veteran] is service connected for 
his DVT---the DVT's caused to developed 
[sic] venous stasis and ulceration's in 
his right leg---these ulcerations led to 
pseudomonas septicemia which in turn lead 
to the new so called ecthyma's 
gangrenosum leg ulcers and pseudomonas 
septicemia resulting in his death.  An 
additional major contributory of death 
was the fact that [the veteran] was being 
treated with service connected coumadin, 
NSAIDS and non-service connected 
steroids.  This treatment with coumadin, 
steroids and NSAIDS likely led to his GI 
ulcer/abscess/sepsis.---This abdominal 
abscess directly contributed to  his 
death as documented on his death 
certificate.  This opinion is in 
agreement with the opinion of Dr. Ayers 
who stated that the [veteran's] 
thrombosis, coumadin and rheumatoid 
arthritis and heart disease all 
contributed to his death.

Analysis

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 1991).  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

VA's decision-making responsibility includes determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, there is evidence that both supports a link 
between the veteran's service-connected disabilities or 
medication therefrom and his death, and evidence that negates 
such a link.  The Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient 
(if applicable), the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The evidence that supports this claim includes an April 1996 
statement from the veteran's treating physician, Dr. Ayers, 
who said that the veteran's use of Coumadin for his service-
connected chronic DVT, in part, contributed to his death. 

The supportive evidence also includes a recent statement from 
Craig N. Bash, M.D., who reviewed the veteran's records and 
opined that his fatal pseudomonas sepsis was caused by his 
service-connected DVT.  In support of his opinion, Dr. Bash 
cited to medical text, as well as provided his rationale 
showing a sequential chain of events between the veteran's 
service-connected DVT and death.  Specifically, he proffered 
that the veteran's service-connected DVT caused venous stasis 
and ulcerations to develop in his right leg which led to 
pseudomonas septicemia which, in turn, led to the new so 
called ecthyma's gangrenosum leg ulcers and pseudomonas 
septicemia, resulting in death.  He also provided a second 
theory of entitlement by stating that the veteran's service-
connected medications of Coumadin and/or NSAIDS induced his 
intra-abdominal abscess/sepsis and that this condition, 
together with his Pseudomonas sepsis, contributed directly 
and significantly to his demise. 

In contrast, a VA physician in December 1997 opined that 
"[he could] see no direct causal affect of [the veteran's] 
demise which [could] be traced to any of his service-
connected conditions."  Like Dr. Bash's opinion, this 
opinion is based on a review of the veteran's medical 
records.  The VA examiner reasoned that during the veteran's 
terminal hospitalization where he underwent a surgical 
procedure for a ruptured abdominal viscera, there was no 
evidence of uncontrolled bleeding either during the surgery 
or thereafter which could be expected due to the Coumadin 
effect.  He went on to say that "[he saw] no evidence which 
would support the claim that Coumadin therapy in anyway lead 
to the [veteran's] demise."  He also said that while it was 
possible for high dose prednisone therapy to cause gastric 
ulceration and perforation due to local anti-inflammatory 
affects, it was "unclear that any evidence would support the 
claim of jejunal diverticulum rupture due to prednisone."

Notwithstanding the opinion of Dr. Ayers, the opinions by 
both the VA examiner and Dr. Bash are based on a review of 
the veteran's medical records and are supported by adequate 
rationale.  Consequently, this places the evidence in 
equipoise as to the matter of whether a disability incurred 
in or aggravated by the veteran's service, namely DVT, either 
caused or contributed substantially or materially to cause 
his death.  In light of this evidence and conferring the 
benefit of the doubt in favor of the appellant, her claim for 
service connection for the cause of the veteran's death is 
granted.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. 
§ 3.312 (2001); Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
granted; subject to the law and regulations governing the 
payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

